 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     KATHRYN C. NEWMAN
 3   Assistant Federal Public Defender
     Nevada State Bar No. 13733
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Kathryn_Newman@fd.org

 7   Attorney for Maurice Donnell Cooper

 8
                                UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:07-cr-00066-JCM-GWF

12                 Plaintiff,                                STIPULATION TO CONTINUE
                                                               REVOCATION HEARING
13          v.
                                                                    (First Request)
14   MAURICE DONNELL COOPER,

15                 Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Bianca R. Pucci, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Kathryn C. Newman, Assistant Federal Public Defender, counsel for Maurice Donnell
21   Cooper, that the Revocation Hearing currently scheduled on December 23, 2019 at 10:00 a.m.,
22   be vacated and continued to a date and time convenient to the Court, but no sooner than thirty
23   (30) days.
24          This Stipulation is entered into for the following reasons:
25          1.     Defense counsel needs additional time to conduct investigation in this case.
26          2.     The defendant is out of custody and agrees with the need for the continuance.
      Case 2:07-cr-00066-JCM-GWF Document 134 Filed 12/16/19 Page 2 of 3




 1        3.     The parties agree to the continuance.
 2        This is the first request for a continuance of the revocation hearing.
 3        DATED this 16th day of December, 2019.
 4
 5   RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
     Federal Public Defender                        United States Attorney
 6
 7     /s/ Kathryn C. Newman                          /s/ Bianca R. Pucci
     By_____________________________                By_____________________________
 8   KATHRYN C. NEWMAN                              BIANCA R. PUCCI
     Assistant Federal Public Defender              Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:07-cr-00066-JCM-GWF
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     MAURICE DONNELL COOPER,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11                                                                         January 21, 2020 at
     Monday, December 23, 2019 at 10:00 a.m., be vacated and continued to ________________

12               10 00 __.m.;
     the hour of ___:___ a    or to a time and date convenient to the court.

13                December
            DATED this ___ day 18, 2019.
                               of December, 2019.

14
15
                                                 UNITED STATES ',675,&7 JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                    3
